DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 requires “wherein said functional additives are not fillers or extenders”; it is unclear where explicit support can be found the instant disclosure.  While Applicants point to paragraphs [0156] and [0195] for support, these citations merely describe solid phase fillers and how they may be distinguishable from each other; the citations do not give explicit support “wherein said functional additives are not fillers or extenders.”  
Furthermore the specification discloses at [0194] that in some variations of this invention, active solid-phase functional additives are employed as the solid-phase fillers.  In addition, the instant specification discloses solid-phase fillers may be selected from the group consisting of SiOC (silicon oxycarbide), SiCN (silicon carbonitride), SiC (silicon carbide), SiCBN (silicon boron carbonitride), SiOCN (silicon oxycarbonitride), SiAlON, Si3N4, SiO2, silicate glasses, A1203, ZrO2, TiO2, carbon, TiC, ZrC, HfC, Y3A15012, B4C, BN, TiN, ZrN, AlN, and combinations thereof [0027]; and instant claim 1 requires “wherein said functional additives are selected from silicon, silicon oxycarbide, silicon oxynitride, silicon oxycarbonitride, silicon carbonitride, silicon boronitride, silicon boron carbonitride, and combinations thereof; thus it is unclear where the distinction lies between a solid phase filler and a functional additive since they overlap.  As such, dependent claims 2-15 are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenney et al. (WO 2016/044547), in view of Abdo et al. (US Serial No. 2008/0008894) and Wu et al. (CN 106007671), wherein the machine English translation is used for citation.
Regarding claims 1, 2, 4, and 5-6; Kenney et al. teaches a 3D printing composition comprising A) an organosilicon compound having an average of at least two silicon-bonded ethylenically unsaturated groups per molecule, wherein ethylenically unsaturated moieties of the silicon-bonded ethylenically groups are separated by at least four atoms; B) an organosilicon compound having an average of at least two silicon-bonded hydrogen atoms per molecule in an amount sufficient to cure the photocurable silicon composition; C) a catalytic amount of a photoactivated hydrosilylation catalyst; and optionally D) a filler [0007]. Specifically, Kenney teaches 3g of uncured mixture from Ex 17 (wherein compound E is substituted with compound B) is mixed with 7 g of Q (silica particle; 50 microns [00183]); the compound B (tetramethyl tetravinyl cyclotetrasiloxane) is employed in an amount of 42.5 vol% and the silica particle is employed in an amount of 57.46 vol%. Kenney et al. teaches other fillers suitable for use in the present invention include titanium dioxide and zirconium dioxide [00164]. 
Kenney et al. teaches additives including zirconium dioxide (i.e. zirconium oxide), but does not explicitly disclose the functional additives, such as silicon.  Abdo et al. teaches a ceramic articles prepared from 3D printing [0007] wherein a ceramic powder, such as zirconium oxide and silicon [0024].  Kenney and Abdo et al. are analogous art because they are both concerned with the same field of endeavor, namely ceramic compositions suitable for 3D printing.  Abdo et al. teaches ceramic build materials suitable for use in 3D printing include compounds such as silicon, silicon nitride, and silicon carbide.  Therefore, Abdo et al. teaches that zirconium oxide and silicon are functional equivalents for the purpose of functioning as ceramic materials (i.e. ceramic powders) in 3D printing compositions.  It is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).
Kenney fails to explicitly teach the composition further comprising a 3D resolution agent.  Wu et al. teaches a ceramic composite material for 3D printing comprising an ultraviolet light absorber (3D resolution agent) [abs].  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the ultraviolet light absorber, as taught by Wu et al., to the composition of Kenney and would have been motivated to do so in order to appropriately reduce the reaction speed and curing depth according to requirements, as suggested by Wu et al. [p4, para5]
The Examiner makes note that the instant specification discloses silicon is a suitable solid phase functional additives to be employed in the instant invention [0067], thus it is the Examiner’s position that these solid phase functional additives would necessarily possess the property that “at a temperature of 1300°C, said functional additives catalyze nucleation and/or crystallization associated with conversion of said monomers into a solid ceramic phase.”  The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claims 3; Kenney et al. teaches the compound A) is selected from the group of polysiloxanes, polysilanes, polycarbosilanes, polycarbosiloxanes or combinations thereof [00119].
Regarding claim 8; Kenney et al. teaches the filler has a primary particle size of about 5 to 100 microns [00166].
Regarding claim 13; Kenney et al. teaches the composition may further comprise flow control additives [00102].
Regarding claims 14-15; Kenney et al. in view of Abdo et al. and Wu et al. teaches the required functional additives, thus would necessarily possess the property “at least partially transparent to UV light” and “are at least partially reflective of UV light.”  The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963). 

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenney et al. (WO 2016/044547), in view of Abdo et al. (US Serial No. 2008/0008894) and Wu et al. (CN 106007671), wherein the machine English translation is used for citation, as applied to claim 16 above, and further in view of Bowman et al. (US Serial No. 2006/0069176).
Kenney et al. in view of Abdo et al. and Wu et al. renders obvious the basic claimed 3D printing composition, as set forth above, with respect to claim 16.
	Regarding claim 7; Kenney et al. does not teach the UV curable monomers consist of or contain silazanes and/or polysesquiazanes.  Bowman et al. teaches polymer derived ceramic materials, suitable for use in 3D printing applications, wherein vinyl polysilizanes are used in the present invention [0031].  At the time of filing, a person or ordinary skill in the art would have found it obvious, to add the vinyl polysilizane, as taught by Bowman et al., to the composition of Kenney et al., and would have been motivated to do so, in order to achieve and maintain desirable mechanical and/or thermal properties [0006].

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenney et al. (WO 2016/044547), in view of Abdo et al. (US Serial No. 2008/0008894) and Wu et al. (CN 106007671), wherein the machine English translation is used for citation, as applied to claim 16 above, and further in Lee (US Serial No. 2014/0239527).
Kenney et al. in view of Abdo et al. and Wu et al. renders obvious the basic claimed 3D printing composition, as set forth above, with respect to claim 16.
Regarding claims 9-12; Kenney et al. does not explicitly teach surface modification of the functional additives, as required by the claims.  Lee teaches a composition, suitable for use in 3D printing processes [0074], the composition comprising filler particles (e.g. silica), which are treated with a surface modifying agent, such as acrylate functional silanes [0029-0033].  Kenney et al. and Lee, are analogous art because they are both concerned with the same field of endeavor, namely compositions suitable for use in 3D printing processes.  At the time of filing, a person of ordinary skill in the art would have it obvious to surface modify the filler compounds of Kenney et al., as taught by Lee, and would have been motivated to do so in order achieve good dispersion of the filler particles in the photocurable composition, thus achieving a substantially homogenous composition, as suggested by Lee [0029].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11535568. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to the same art specific subject matter, namely a 3-D printing composition.  The essential difference between the instant application and the patent is that the application requires the functional additives to be selected from silicon, silicon oxycarbide, silicon oxynitride, silicon oxycarbonitride, silicon carbonitride, silicon boronitride, silicon boron carbonitride, or combinations thereof, while the patent requires the functional additives to be selected from scandium, yttrium, titanium, zirconium, hafnium, vanadium, niobium, tantalum, chromium, molybdenum, tungsten, manganese, iron, cobalt, nickel, zinc, boron, aluminum, gallium, silicon, germanium, phosphorus, titanium silicide, chromium silicide, magnesium silicide, zirconium silicide, molybdenum silicide, and combinations thereof.  Both the instant application and the patent claim wherein the functional additives can be silicon, thus the patent overlaps in scope with the instant application.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767